Title: From Thomas Jefferson to Thomas Mann Randolph, 23 January 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th: J. to TMR.
Washington Jan. 23. 1801.

Your’s of the 17th. reached this on the 21st. from Saturday to Wednesday. this will leave this place tomorrow (Saturday the 24th.) and ought to be with you on Thursday the 29th. but it seems that a week is lost somewhere. I suspect the Fredsbg rider leaves that place an hour or two before the Northern post reaches it. on this subject I will this day write to the Postmaster genl. I am sincerely concerned for the misfortune to poor Holmes. I have not yet seen his father on the subject, who is a clerk in the register’s office here. Lewis must continue under mr Dinsmore, in order to expedite that work. I will very willingly undertake to pay Gibson & Jefferson for you £135. but I must take from 40. to 70. days for it, having nothing at my disposal sooner. I am not sure of being able to do it at the 1st. term (March 1.) but possibly may. at the 2d. (Apr. 1.) they will have the money in their own hands for my tobo. sold & payable then. but do not consider this as engaging your hands. if you can employ them more advantageously for yourself than by hiring, do it. if not, we will take any which you had rather hire than employ at what we are to pay for others. my former letter will have conveyed to you my wish that the nailers able to cut should be so employed: and I have written to mr Eppes that I am indifferent whether Powell comes till the 1st. of April. I shall then be at home, and shall engage Whateley to undertake to build the new shop, out & out, on his own terms immediately. I forgot to ask the favor of you to speak to Lilly as to the treatment of the nailers. it would destroy their value in my estimation to degrade them in their own eyes  by the whip. this therefore must not be resorted to but in extremities. as they will be again under my government, I would chuse they should retain the stimulus of character. after Lilly shall have compleated the clearing necessary for this year for mr Craven, I would have him go on with what will be wanting for him the next year, that being my most important object. the building of the negro houses should be done whenever mr Craven prefers it; as all the work is for him, he may arrange it. I will thank you to continue noting the day of the reciept of my letters, that I may know whether the postmaster corrects the mismanagement.—we continue as uncertain as ever as to the event of an election by the H. of R. some appearances are favorable. but they may be meant to throw us off our guard. mr Adams is entirely for their complying with the will of the people. Hamilton the same. the mercantile or paper interest also. still, the individuals who are to decide, will decide according to their own desires. the Jersey election damps them. so does the European intelligence. but their main body is still firm & compact.—my tenderest love to my dear Martha. I wrote to her the last week. kisses to all the little ones, and affectionate attachments to yourself. Adieu.

P.S. when I come home I shall lay off the canal, if Lilly’s gang can undertake it. I had directed Lilly to make a dividing fence between Craven’s fields at Monticello, & those I retain. the object was to give me the benefit of the latter for pasture. if I stay here, the yard will be pasture enough, and may spare, or at least delay this great & perishable work of the dividing fence. at least it may lie for further consideration.—I hope Lilly keeps the small nailers engaged so as to supply our customers in the neighborhood, so that we may not lose them during this interregnum. mr Higginbotham particularly & mr Kelly should be attended to.

